Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to an amendment filed with an RCE on 01/20/2021 in which claims 16-31 are pending.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 10/16/2020 and 12/29/2020.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 16-23 and 25-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (US 2002/0101457) in view of Kim (US 2010/0289740) and further in view of Daniel (GB 2411337A).

As to claim 16, Lang teaches a wearable device comprising:

a device body comprising ([0015]-[0037] and [0042]):

a touch-sensitive display ([0015]-[0037] and [0042]);

a rotatable element about the touch-sensitive display ([0015]-[0037] and [0042]);

and a detector configured to detect rotation of the rotatable element ([0015]-[0037] and [0042]);

a band coupled to the device body ([0015]-[0037] and [0042]).

Lang does not teach a first optical sensor in or on the rotatable element; and a second optical sensor in or on the band.

However, Kim teaches a first optical sensor in or on a rotatable user input device ([0062]-[0073], particularly [0066], [0068], and [0073] and FIGs. 2 and 3).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lang’s system with Kim’s system to show a first optical sensor in or on the rotatable element in order to provide an electronic device that is capable of being controlled in a touchless manner using one or more touchless detection sensors (Kim; [0115]).

The combination of Lang and Kim does not teach a second optical sensor in or on the band.

However, Daniel teaches wherein a key benefit of the modular strap approach compared to existing prior art devices that focus around delivering a single device or dedicated main body/strap is that there are many potential wristband technologies, suppliers and third-party devices emerging with different product cycles which will take time to stabilize and be aggregated into single custom wristband devices, however, for the modular approach these emergent technologies could be incorporated faster as individual modular units as and when they become available, enabling a faster and more economic take-

Based on the above disclosures, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lang’s system and Kim’s system with Daniel’s system to show a second optical sensor in or on the band as Daniel’s invention provides a truly viable multi-platform wristband for portable wearable computing which could be adapted by the user for their specific functions and aesthetics (Daniel; see Page 6).

As to claim 17, the combination of Lang, Kim and Daniel teaches wherein one or more of the first optical sensor or the second optical sensor is communicably coupled to a processor in the wearable device (Lang; [0015]-[0037] and [0042]; Kim; [0025]-[0028], [0033], [0038]-[0042], [0063]-[0069], and [0119]-[0122]; Daniel; Pages 1 and 5).

As to claim 18, the combination of Lang, Kim and Daniel teaches wherein the first optical sensor faces outward from the rotatable element (Kim; [0062]-[0073], particularly [0066], [0068], and [0073] and FIGs. 2 and 3).

As to claim 19, the combination of Lang, Kim and Daniel teaches wherein one or more of the first optical sensor or the second optical sensor is configured to capture an image and transmit the image to a processor within the device body (Kim; [0025]-[0028], [0033], [0038]-[0042], [0063]-[0069], and [0119]-[0122]; Daniel; Pages 1 and 5).

As to claim 20, the combination of Lang, Kim and Daniel teaches wherein the processor is configured to transmit the image to the touch-sensitive display (Kim; [0025]-[0028], [0033], [0038]-[0042], [0063]-[0069], and [0119]-[0122]).

As to claim 21, Lang further teaches the detector comprises an encoder ([0015]-[0037] and [0042]).

As to claim 22, Lang further teaches wherein the encoder comprises: an optical encoder; or a mechanical encoder ([0015]-[0037] and [0042]).

As to claim 23, Lang further teaches wherein an inner surface of the rotatable element comprises the encoder ([0015]-[0037] and [0042]).

As to claim 25, the combination of Lang, Kim and Daniel teaches wherein the first optical sensor comprises a camera (Kim; [0062]-[0073]).

As to claim 26, the combination of Lang, Kim and Daniel does not teach wherein the first optical sensor comprises a depth sensor (Kim; [0085]-[0087] and [0094]-[0112] – distance sensing; Daniel; Pages 1 and 5).

As to claim 27, the combination of Lang, Kim and Daniel teaches wherein the second optical sensor comprises a camera (Daniel; Pages 1 and 5).

As to claim 28, the combination of Lang, Kim and Daniel teaches wherein the second optical sensor comprises a depth sensor (Kim; [0062]-[0073]; [0085]-[0087] and [0094]-[0112] – distance sensing; Daniel; Pages 1 and 5).

As to claim 29, the combination of Lang, Kim and Daniel teaches a third optical sensor located in or on the device body (Kim; [0062]-[0073]).

As to claim 30, the combination of Lang, Kim and Daniel teaches wherein the first optical sensor comprises a camera and the second optical sensor comprises a depth sensor (Kim; [0062]-[0073]; [0085]-[0087] and [0094]-[0112] – distance sensing; Daniel; Pages 1 and 5).

As to claim 31, the combination of Lang, Kim and Daniel teaches wherein the band comprises one or more of: a flexible strip; a clip; a necklace; or a keychain (Lang; [0015]; Kim; [0060]).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang in view of Kim and Daniel and further in view of Gossweiler (US 8,279,716).

As to claim 24, Lang further teaches wherein: the rotatable element is a substantially circular ring about the touch-sensitive display (Lang; [0015]-[0037] and [0042]).

The combination of Lang, Kim and Daniel does not teach wherein: the touch-sensitive display is substantially circular.

However, Gossweiler teaches wherein: the touch-sensitive display is substantially circular (see cols. 2-4 and FIGs. 2-3).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lang’s system, Kim’s system, and Daniel’s system with Gossweiler’s system in order to provide a smart watch that allows a user to employ the device to its full capabilities (Gossweiler; col. 1).

Response to Arguments



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482